OPINION OP THE COURT.
Tbe petition for a writ of habeas corpus filed by Eugenio Benitez Castaño, Esq., attorney for tbe above named petitioner, not being based upon any of tbe cases specified under section 483 of tbe Code of Criminal Procedure, and furthermore tbis case being entirely different from tbe case of Francisco Márquez Cuello, wbicb was decided by tbis Supreme Court, tbe petition for tbeir discharge is hereby dismissed and therefore it is hereby ordered that the said petitioners Bamón Chico, José Acevedo, Antonio Acevedo, Cruz Concep-ción, Gregorio Carrera, and Eleuterio López, remain in tbe custody of tbe keeper of tbe Aguadilla jail, by whom they were here produced, with tbe costs of these proceedings against said petitioners.

Dismissed.

Chief Justice Quiñones and Justices Hernández, Figneras and MacLeary concurred.
Mr. Justice Wolf did not sit at tbe bearing of this case.